Christiancy J.
This was an action of replevin in the Wayne Circuit. The property was seized upon the writ, and delivered to the plaintiff below. It was appraised by appraisers under the writ at $225, and the declaration alleged it to be of the value of five hundred dollars. On the trial, some testimony was given by which it appeared doubtful whether the value exceeded one hundred dollars. The counsel for the defendant below, requested the court to instruct the jury to assess the- value of the property, though they might find a verdict for the plaintiff. This the court declined to do. A verdict was found for the plaintiff, and judgment rendered against the defendant for damages and costs, the court also refusing to assess the value of the property.
Plaintiff in error insists that either the court or the jury should have assessed the value of the property, and if found to be less than one hundred dollars (the limit *298of a justice’s jurisdiction in replevin,) costs should have been awarded to the defendant below, instead of the plaintiff.
It is not denied that the jurisdiction of the - Circuit Court depended on the amount claimed in the declaration — Inkster v. Carver, 16 Mich. 484; Strong v. Daniels, 3 Id. 466.
The .statute very clearly gives no authority, either to the court” or jury, to assess the value of the property in a case where the property has been delivered to the plaintiff, and he recovers a verdict for it. And the fourth subdivision of section 5597 Compiled Laws, gives costs to the plaintiff in all actions of replevin, when he recovers a judgment upon verdict, without reference to the value of the property. We see no remedy for the defendant against such costs, without further legislation.
The judgment must be affirmed, with costs.
The other Justices concurred.